                                                                 SUMMARY OF ASSETS
                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                        Page:      1
                                                                    ASSET CASES
Case No:             17-01189         HAC Judge: HENRY A. CALLAWAY                                       Trustee Name: LYNN HARWELL ANDREWS
Case Name:           COLLLIER JR., CARLTON G                                                             Date Filed (f) or Converted (c):      03/31/17 (f)
                     COLLLIER, CHASITY P                                                                 341(a) Meeting Date:                  04/24/17
 For Period Ending: 10/11/18
                                                                                                         Claims Bar Date:                      11/27/17


                                  1                                         2                       3                  4               5                           6
                                                                                           Estimated Net Value
                                                                                            (Value Determined       Property                                  Asset Fully
                                                                         Petition/           by Trustee, Less       Formally       Sale/Funds             Administered (FA)/
                          Asset Description                             Unscheduled         Liens, Exemptions,     Abandoned       Received by         Gross Value of Remaining
               (Scheduled and Unscheduled (u) Property)                   Values             and Other Costs)      OA=554(a)        the Estate                  Assets

 1. 2877 SADDLEBROOK DR. W., MOBILE, AL 36695                               186,300.00               14,062.00                              6,010.73                     8,051.27
    (secured to Planet Home Lending)
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
    Debtor Claimed Exemption
 2. 5670 CLYDE DR. THEODORE, AL 36582                                        74,300.00                      0.00      OA                        0.00              FA
    (secured to First Federal)
    Order Approving Abandonment dated 4-3-18
 3. 2006 FORD F150 MILEAGE: 137000                                           10,000.00                      0.00                                0.00              FA
    Debtor Claimed Exemption
 4. 2006 NISSAN PATHFINDER MILEAGE: 120000                                      5,500.00                    0.00                                0.00              FA
    (secured to Keesler Federal Credit Union)
    Debtor Claimed Exemption
 5. 2016 OUTBACK 322SH                                                       31,000.00                      0.00                                0.00              FA
    (secured to Keesler Federal Credit Union)
    Debtor Claimed Exemption
 6. MISC HOUSEHOLD ITEMS                                                        2,000.00                    0.00                                0.00              FA
    Debtor Claimed Exemption
 7. APPLIANCES                                                                  2,500.00                    0.00                                0.00              FA
    (secured to Alabama Power Company)
    Debtor Claimed Exemption
 8. TV & LAPTOPS                                                                1,000.00                 425.00                                 0.00                       150.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
    Debtor Claimed Exemption
 9. GUNS                                                                        1,500.00                1,500.00                                0.00                       750.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
 10. CLOTHING                                                                    200.00                     0.00                                0.00              FA
    Debtor Claimed Exemption
 11. MISC JEWELRY                                                                300.00                  300.00                                 0.00                           50.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
 12. LAWNMOWER                                                                  6,000.00                    0.00                                0.00              FA
    (secured to Sheffield Financial LLC)
    Debtor Claimed Exemption
 13. WOODFOREST BANK CHECKING                                                   2,200.00                1,200.00                                0.00                     1,200.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17




PFORM1                                                                                                                                                                  Ver: 20.00j
                Case 17-01189                   Doc 135             Filed 10/11/18 Entered 10/11/18 21:28:02                                     Desc Main
                                                                     Document     Page 1 of 2
                                                                SUMMARY OF ASSETS
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                     Page:      2
                                                                   ASSET CASES
Case No:            17-01189         HAC Judge: HENRY A. CALLAWAY                                      Trustee Name: LYNN HARWELL ANDREWS
Case Name:          COLLLIER JR., CARLTON G                                                            Date Filed (f) or Converted (c):   03/31/17 (f)
                    COLLLIER, CHASITY P                                                                341(a) Meeting Date:               04/24/17
                                                                                                       Claims Bar Date:                   11/27/17


                                 1                                      2                         3                  4               5                         6
                                                                                         Estimated Net Value
                                                                                          (Value Determined       Property                                Asset Fully
                                                                     Petition/             by Trustee, Less       Formally       Sale/Funds           Administered (FA)/
                         Asset Description                          Unscheduled           Liens, Exemptions,     Abandoned       Received by       Gross Value of Remaining
              (Scheduled and Unscheduled (u) Property)                Values               and Other Costs)      OA=554(a)        the Estate                Assets

    Debtor Claimed Exemption
 14. KEESLER FEDERAL CREDIT UNION SAVINGS                                     12.00                     12.00                              0.00                            12.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
 15. MCPSS 401K                                                                   1.00                    0.00                             0.00               FA
    Debtor Claimed Exemption
 16. IRS REFUNDFEDERAL                                                      7,279.00                  3,476.00                             0.00                      3,476.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
    Debtor Claimed Exemption
 17. STATE TAX REFUND                                                        500.00                    500.00                              0.00                        300.00
    See motion to sell property of the estate at private sale and
    compromise controversy dated 11-7-17, Order granting
    motion to sell and compromise dated 12-6-17
 18. LOT 32, DEERFIELD ESTATES UNIT THREE                                27,000.00                 27,000.00                         23,163.08                FA
 -DEERFIELD CT
    MOBILE, AL
    See proposal for private sale dated 3-1-18; Order approving
    sale dated 3-23-18 and Report of Sale filed 4-17-18

                                                                                                                                                  Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                     $357,592.00               $48,475.00                         $29,173.81                    $13,989.27
                                                                                                                                                    (Total Dollar Amount
                                                                                                                                                           in Column 6)

 _________________________________________________________________________________________________________________________
 Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

 Collection of payments from Debtors under terms of sale/compromise approved C.O. 12-6-17. Debtors
 are in default. Terrie Owens has been hired to collect. Affidavit of garnishment has been filed as
 to Chasity Collier.
 Review and object to claims.

 Initial Projected Date of Final Report (TFR): 12/31/18             Current Projected Date of Final Report (TFR): 03/31/19

       /s/    LYNN HARWELL ANDREWS
 __________________________________________ Date: 10/11/18
       LYNN HARWELL ANDREWS




PFORM1                                                                                                                                                              Ver: 20.00j
                Case 17-01189                  Doc 135          Filed 10/11/18 Entered 10/11/18 21:28:02                                       Desc Main
                                                                 Document     Page 2 of 2
